Citation Nr: 0026040	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-08 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to March 
1978.

This appeal arose from an April 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran had not 
presented new and material evidence to reopen the claim of 
entitlement to service connection for a back disability.  
This decision was confirmed and continued by a rating action 
issued in October 1998.


FINDINGS OF FACT

1.  In July 1997, the RO found that the veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for a low back disability (which had 
originally been denied in October 1978).  

2.  The evidence submitted since this denial, to include lay 
statements, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or with evidence previously 
assembled is so significant it must be considered in order to 
decide fairly the merits of the claim.

3.  The veteran has not been shown by competent medical 
evidence to suffer from a low back disability which can be 
related to his period of service.


CONCLUSIONS OF LAW

1.  The RO's July 1997 decision refusing to reopen the claim 
for entitlement to service connection for a low back 
disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since July 1997 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for a low back disability 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The veteran has not presented evidence of a well grounded 
claim for service connection for a low back disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board of Veterans' Appeals (Board) is 
whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
low back disorder.  The RO initially denied entitlement to 
service connection for a low back disability by a rating 
action issued in November 1978.  In May 1997, the veteran 
sought to reopen this claim.  In July 1997, the RO issued a 
decision which found that the veteran had failed to submit 
new and material evidence and refused to reopen the claim.  
In August 1997, the veteran submitted a notice of 
disagreement with this denial and he was sent a statement of 
the case in October 1997.  In December 1997, he submitted a 
VA Form 21-4138, Statement in Support of Claim, in which he 
withdrew his appeal.  Thus, the July 1997 denial became final 
since he had failed to submit a timely substantive appeal.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 20.1103.

Once a decision of the RO becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999).  

Pertinent evidence associated with the claims folder since 
the July 1997 denial included VA outpatient treatment records 
and lay statements.  Specifically, a VA outpatient treatment 
note from March 15, 1996, received in February 1998, 
indicated that the veteran had suffered from low back pain 
since 1977 or 1978 (during his period of active service).  
The lay statements, particularly one from J.N., indicated 
that the veteran had complained of back pain since 1978.  
This evidence is clearly "new" in that it was not 
considered by the RO at the time of the July 1997 decision; 
they also bear directly and substantially upon the specific 
matter under consideration (that is, the date of onset of his 
current back disorder).  Moreover, it is so significant that 
it must be considered to decide fairly the merits of the 
claim.  This evidence therefore constitutes new and material 
evidence under 38 C.F.R. § 3.156(a), and the Board is 
required to reopen the previously denied claim of entitlement 
to service connection for a low back disability.

The Board must now determine whether the veteran's claim is 
well grounded.  The law provides that a veteran is entitled 
to service connection for a disease or injury incurred or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991).  
Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claimant may establish a well grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumptive period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995) and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.  

The veteran has contended that the back complaints noted in 
service were the early manifestations of his currently 
diagnosed back disability.  The service medical records do 
show that he was treated on July 18, 1977 for a two day 
history of low back after heavy lifting.  No further 
complaints were made during service and the February 1978 
separation examination was negative for any back complaints 
or findings.  The objective evidence indicates that he was 
seen in 1993 for complaints of back pain, which he had 
variously indicated had begun in 1977-1978 or in 1992-1993.  
Bilateral L5-S1 spondylosis, a possible centrally bulging 
disc at L4-5 and spina bifida occulta were diagnosed.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed bilateral L5-S1 spondylosis, a 
possible centrally bulging disc at L4-5 and spina bifida 
occulta are related to or otherwise had their origins during 
the veteran's period of service or within the applicable 
presumptive period following service as set forth in 
38 C.F.R. § 3.307, 3.309.  There is no objective opinion 
evidence that a relationship exists between his current back 
disability and service.

As noted above, both the establishment of a current 
disability and the establishment of a nexus between current 
disability and service require more than just lay testimony.  
The Board notes that it has been held that lay testimony is 
not competent to prove a matter requiring medical expertise.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  It is the 
province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), and, since he 
has no medical expertise, the lay opinions of the veteran (as 
well as those contained in the lay statements) do not provide 
a basis upon which to make any findings as to the origin or 
development of his condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In the absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection for a 
low back disability is not well grounded and must be denied 
on that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a low back 
disorder is reopened, and to this extent only, granted.


	(CONTINUED ON NEXT PAGE)

Service connection for a low back disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


